NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                EDDIE SLAUGHTER,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-1129
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00403-RHH, Senior Judge Robert
H. Hodges, Jr.
                ______________________

                 Decided: May 7, 2018
                ______________________

   EDDIE SLAUGHTER, Buena Vista, GA, pro se.

    DAVID MICHAEL KERR, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR.,
STEVEN J. GILLINGHAM.
                ______________________

  Before NEWMAN, LOURIE, and STOLL, Circuit Judges.
2                              SLAUGHTER   v. UNITED STATES



PER CURIAM.
     Eddie Slaughter appeals from the decision of the
United States Court of Federal Claims (the “Claims
Court”) dismissing his complaint for lack of subject matter
jurisdiction and failure to state a claim upon which relief
could be granted. Slaughter v. United States, 133 Fed. Cl.
712, 715 (2017). Because the Claims Court did not err in
its dismissal, we affirm.
                      BACKGROUND
    Eddie Slaughter is an African-American farmer who
has raised crops and livestock in Buena Vista, Georgia
since the 1980s. Slaughter was a prevailing claimant in a
class action lawsuit brought by a class of African-
American farmers against the United States Department
of Agriculture (“USDA”) for discrimination in connection
with “farm loans and other credit and benefit programs.”
See Pigford v. Glickman, 185 F.R.D. 82, 85 (D.D.C. 1999).
The parties agreed to a consent decree entered by the
District Court for the District of Columbia (“D.C. district
court”), which established a two-track dispute resolution
mechanism. See id. at 95–98.
    Slaughter filed a claim pursuant to one of those
mechanisms, known as Track A, which provided those
class members with little or no documentary evidence, but
who were determined by an adjudicator to have been a
victim of race discrimination, with “a virtually automatic
cash payment of $50,000, and forgiveness of debt owed to
the USDA.” Id. at 95; see also Slaughter, 133 Fed. Cl. at
713. In exchange, the consent decree required the class
members to dismiss their claims with prejudice and waive
any right to contest the decisions of the adjudicator,
except that the monitor could require reexamination if he
determined that “a clear and manifest error has occurred
that is likely to result in a fundamental miscarriage of
justice.” Pigford, 185 F.R.D. at 107–08 (internal quota-
tion marks and citation omitted).
SLAUGHTER   v. UNITED STATES                              3



     In 2001, the adjudicator assigned to Slaughter’s claim
found discrimination in connection with his ownership
loans, but not his operating or emergency loans. Slaugh-
ter, 133 Fed. Cl. at 713. He was awarded “a $50,000 cash
payment, tax credits amounting to 25% of the cash pay-
ment, and injunctive relief” pursuant to the consent
decree. Suppl. App. 7. He was “not awarded any debt
relief.” Id. However, the USDA mistakenly sent Slaugh-
ter 1099-C tax forms, which indicated that Slaughter’s
government loans had been forgiven. Slaughter, 133 Fed.
Cl. at 713. The Internal Revenue Service considers loan
forgiveness to be taxable income to debtors, which is
reported on form 1099-C. Id. In 2002, the USDA sent a
letter to Slaughter notifying him of the erroneous 1099-C
tax forms, and further clarifying that while his ownership
loans had been cancelled, his other loans had not been.
    Slaughter sought reexamination of the 2001 adjudica-
tion, and the monitor directed the adjudicator to reex-
amine his claim. Upon reexamination, the adjudicator
awarded Slaughter debt relief for his ownership loans.
He did not receive any debt relief for his operating or
emergency loans as the adjudicator made no specific
findings of discrimination with respect to those loans.
The reexamination decision, which issued in 2005, was
final and gave Slaughter “no further rights to petition the
Monitor” regarding the decision or to “seek review in any
court or before any tribunal.” Suppl. App. 9; see also
Pigford, 185 F.R.D. at 107–08.
    In April 2015, Slaughter sued the USDA in the
Claims Court for “breach” of the consent decree, and filed
an amended complaint in November 2016. He alleged
that he was entitled to full debt relief and that failure to
provide this relief constituted a “breach” of the consent
decree. See Slaughter, 133 Fed. Cl. at 712–13.
   The government filed a motion to dismiss under the
Rules of the Court of Federal Claims (“Rules”) 12(b)(1) for
4                               SLAUGHTER   v. UNITED STATES



lack of subject matter jurisdiction and 12(b)(6) for failure
to state a claim upon which relief could be granted, and
the Claims Court granted the motion. The court conclud-
ed that the consent decree failed to invoke proper Tucker
Act jurisdiction, and thus there was “no basis for accept-
ing jurisdiction of this case” under Rule 12(b)(1). Id. at
715. Moreover, the court concluded that even if it had
jurisdiction, it “could not proceed beyond the pleadings
because [Slaughter’s] complaint does not show a plausible
entitlement to relief” under Rule 12(b)(6). Id. According-
ly, the Claims Court dismissed the complaint. Id.
   Slaughter timely appealed. We have jurisdiction pur-
suant to 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
     We review de novo dismissals by the Claims Court for
lack of jurisdiction. Frazer v. United States, 288 F.3d
1347, 1351 (Fed. Cir. 2002). The Tucker Act grants the
Claims Court jurisdiction of claims against the United
States “upon any express or implied contract with the
United States.” 28 U.S.C. § 1491(a)(1). “Every claim of
which the United States Court of Federal Claims has
jurisdiction shall be barred unless the petition thereon is
filed within six years after such claim first accrues.” 28
U.S.C. § 2501. “Generally, in the case of a breach of a
contract, a cause of action accrues when the breach oc-
curs.” Alder Terrace, Inc. v. United States, 161 F.3d 1372,
1377 (Fed. Cir. 1998) (internal quotation marks and
citations omitted). “Compliance with the statute of limi-
tations is a jurisdictional requirement.” Holmes v. United
States, 657 F.3d 1303, 1317 (Fed. Cir. 2011) (citing John
R. Sand & Gravel Co. v. United States, 552 U.S. 130, 133–
34 (2008)).
    Slaughter argues that the consent decree constitutes
a contract with the government, and therefore that the
Claims Court had jurisdiction over his complaint. He also
contends that he was denied the opportunity to have “a
SLAUGHTER   v. UNITED STATES                               5



formal hearing on the merits before the USDA’s Adminis-
trative Law Judge.” Appellant’s Br. 5.
    The government responds that no contract existed be-
tween Slaughter and the government upon which his
breach of contract claim could be based. First, because
Slaughter did not receive full debt relief as a result of the
Pigford adjudication, the government asserts that
Slaughter’s only basis on which he was entitled to full
debt relief was based on the incorrect 1099-C tax forms
from 2001. The government argues, however, that the
1099-C tax forms are not contracts. Even if they were,
the government contends that any breach of contract
claim based on the 1099-C tax forms would have been
time-barred, because the six-year statute of limitations
started running in 2002 when the USDA notified Slaugh-
ter of its error.
    Second, the government argues that the consent de-
cree did not promise the payment of money or any debt
relief to Slaughter. Rather, it established a two-track
procedural mechanism for resolving the class members’
claims. Pursuant to Track A, the government promised
debt relief only if the adjudicator decided that the loans
were tainted with discrimination. The government addi-
tionally observes, however, that Slaughter has not chal-
lenged the 2005 decision itself, nor could he, because it
was final and unreviewable. Finally, the consent decree,
as the government contends, did not provide for a formal
hearing before an Administrative Law Judge.
    We agree with the government that the Claims Court
properly dismissed Slaughter’s complaint under Rules
12(b)(1) and 12(b)(6). First, to the extent that Slaughter’s
claim for entitlement to full debt relief was based on the
1099-C tax forms, his claim was time-barred. The USDA
notified Slaughter of the erroneous 1099-C tax forms in
2002. Assuming arguendo that the 1099-C tax forms
could create a contract between Slaughter and the gov-
6                               SLAUGHTER   v. UNITED STATES



ernment, Slaughter would have had to have filed the
complaint in this case within six years from the date the
USDA notified him of the error. See 28 U.S.C. § 2501.
The original complaint was not filed in the Claims Court
until 2015. The court therefore properly dismissed the
complaint for lack of subject matter jurisdiction.
    Second, Slaughter’s claim that he was entitled to full
debt relief was not a remedy provided for by the consent
decree. See Slaughter, 133 Fed. Cl. at 715. The consent
decree only established the procedures by which the
Pigford class members could petition for debt relief. See
id. In fact, Slaughter followed these very procedures,
which resulted in a 2005 decision that granted him par-
tial debt relief. See Suppl. App. 6–9. If Slaughter had
wanted to challenge the 2005 decision, he could not,
because the 2005 decision was unreviewable. See id. at 9.
He also did not raise it in his complaint. The Claims
Court therefore correctly dismissed the complaint for
failure to state a claim upon which relief could be granted.
   We have considered Slaughter’s remaining argu-
ments, but find them unpersuasive.
                       CONCLUSION
   For the foregoing reasons, we affirm the Claims
Court’s dismissal of this case.
                       AFFIRMED
                          COSTS
    No costs.